Citation Nr: 1608012	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for a left hip scar.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for an acquired psychiatric disorder to include depression.


10.  Entitlement to a rating in excess of 30 percent for residuals of a neck injury.

11.  Entitlement to a compensable rating for hearing loss.

12.  Entitlement to a compensable rating for hemorrhoids.

13.  Entitlement to an initial rating in excess of 70 percent for a cognitive disorder associated with a traumatic brain injury (TBI).

14.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1978.

This appeal to the Board of Veterans' Appeals (Board) is from February 2011, May 2011, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified before the undersigned during a videoconference hearing; a transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for hypertension, gastrointestinal disorder, bilateral lower extremity peripheral neuropathy, left hip disorder, left hip scar, and psychiatric disorder an increased rating for a neck disability and cognitive disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the November 2015 videoconference hearing, prior to the promulgation of a decision, the Veteran withdrew his appeal for compensable ratings for hearing loss and hemorrhoids.

2.  The Veteran's cervical spine disability and pain medication as likely as not are proximately related to the cause of the Veteran's erectile dysfunction.

3.  The Veteran was seen for complaints of headaches following a well-documented in-service head injury and has presented competent and credible evidence that those headaches have persisted since service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of compensable ratings for hearing loss and hemorrhoids have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

During the November 2015 videoconference hearing, the Veteran's representative confirmed that the appeals for increased ratings for hearing loss and hemorrhoids were being dismissed.  See page 2 of Hearing Testimony.  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.




II. Service Connection

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Since the Board is granting in full the claim for service connection for erectile dysfunction, compliance with VA's duties to notify and assist need not be further discussed.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Erectile Dysfunction

Service connection has been established for a cervical spine disability.  The record shows that this disability causes severe neck and upper back pain for which the Veteran takes medication.  See VA Examination received October 28, 2010.

The record also shows the Veteran has a diagnosis of erectile dysfunction.  A June 2011 VA examiner has opined that the erectile dysfunction "is most likely caused by age-related hormonal imbalance, chronic back pain and pain medication because affects normal function."  The opinion is probative since it was based on an examination and review of the records, and accompanied by a rationale.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The evidence is at least in equipoise; therefore, resolving reasonable doubt in the Veteran's favor, service connection for erectile dysfunction as secondary to the cervical spine disability is warranted.

Chronic Headaches

Service treatment records document that the Veteran was in a June 1975 motor vehicle accident (MVA).  He suffered an injury to his cervical spine that necessitated a C1-2 fusion.  There are at least two post-accident records noting that the Veteran complained of headaches.  A December 1977 consultation report clearly identified the Veteran as having occasional occipital headaches related to his head and/or neck injury.

Post-service medical records document the Veteran's complaints of headaches.  On May 2013 TBI VA examination, the clinician provided a list of conditions that were residuals of the TBI, which did not include headaches.  However, in a separate section of the report that discusses residuals of the TBI, the clinician checked the box for headaches.  Also of record is an April 2011 VA treatment record that indicates the Veteran had worsening headaches due to previous TBI.  See pages 1 to 3 of Medical Treatment Record - Government Facility received May 13, 2013.  

The Veteran testified that the onset of his headaches started after his head and neck injury in service.  He also stated that they have waxed and waned over time but had more recently become more prevalent.  His testimony in this regard was found to be credible.  He is also found to be competent to report such a history.

Taken together, the Board finds that there is sufficient evidence linking the Veteran's current chronic headache disorder with in-service MVA or as being related on a secondary basis to his service connected neck injury.  


ORDER

The appeal for a compensable rating for hearing loss is dismissed.

The appeal for a compensable rating for hemorrhoids is dismissed.

Service connection for erectile dysfunction is granted.

Service connection for headaches is granted.


REMAND

During the hearing, it was reported that the Veteran's neck disability has worsened since his most recent VA examination, which was in 2013.  See page 3 of Hearing Testimony.  An examination is needed to ascertain the current severity of the disability.

The Veteran also testified to having received VA treatment since he separated from service in 1978.  A review of the record indicates complete records have not been associated with the file as there are periods in which no records were sought.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran was afforded an examination in April 2011 and major depressive disorder was diagnosed, but no opinion was offered.  The RO requested an opinion as to whether the cervical spine disability at least as likely as not was related to the Veteran's depression.  In June 2011, a QTC clinician stated that it is not possible to ascertain with any degree of certainty whether all of the Veteran's personal problems, his drinking problems and his myriad physical concerns are due to his service-connected cervical spine status post neck injury with fusion.  See VA Examination received June 10, 2011.  This response to a request for an opinion is inadequate since the clinician does not offer an explanation as to why an opinion cannot be offered.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Furthermore, the way in which he identified the scope of the requested opinion goes far beyond what was asked; therefore, it was inaccurate and may have contributed to his inability to provide an opinion.  Accordingly, another opinion is needed.

The Veteran underwent a VA examination in April 2011 that addressed his hypertension and gastrointestinal disorders, but no opinions were offered.  

The Veteran's service treatment records show he had complaints of abdominal pain in January 1973 and a diagnosis of gastroenteritis in April 1977.  See pages 38 and 33 of STRs.  Post-service treatment records show gastritis or PUD was suspected in February 1984, he had a diagnosis of mild GERD in April 2011, and rectal and colon polyps and diverticulosis were found in April 2014.  See Medical Treatment Record - Government Facility received April 19, 1984, VA Examination received April 19, 2011, and page 8 of Medical Treatment Record - Government Facility received August 28, 2014.  In light of this evidence, VA's duty to obtain a medical opinion to determine the likely etiology of the gastrointestinal disorder is triggered.

During the hearing, the Veteran asserted that his hypertension was related to his accident in service and his representative stated there was at least one elevated blood pressure reading during service.  Since he had a diagnosis of hypertension, an opinion is needed to determine the likely etiology.

The Veteran contends his bilateral lower extremity peripheral neuropathy is related to his service-connected neck disability.  The medical evidence includes an August 2005 EMG that revealed electrodiagnostic evidence of a generalized sensory peripheral neuropathy with motor involvement in the lower extremities that is demyelinating in nature.  He has not been provided an examination and no opinion has been obtained to determine the likelihood that the neuropathy is related to the neck disability.  Based on his contention and the evidence, an examination and opinion are needed.

A June 2013 rating decision denied service connection for a left hips disorder and left hip scar, and granted service connection for a cognitive disorder associated with a TBI, rated 70 percent disabling.  In July 2013, the RO received the Veteran's notice of disagreement regarding these determinations.  A review of the Veteran's VBMS file as well as those records stored on the Virtual VA electronic databases confirms that no SOC has been provided to the Veteran and his representative addressing these issues in response to the timely filed notices of disagreement.  The Board must to remand these issues to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate SOC, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2015).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran has indicated during the hearing and in an earlier claim in July 2013 that he is unable to work due to service-connected disabilities.  When an increased rating claim is pending and there is evidence of unemployability as a result of that disability, the issue of a TDIU is considered part parcel to tine increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  His claims for an increased rating and entitlement to a TDIU are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file copies of all VA treatment record generated by McAllen, San Antonio, and Harlingen VA medical facilities for the periods from February 1978 to January 1983, April 1984 to June 2004, and December 2012 to the present.  

2.  Arrange for an appropriate VA examination to determine the likely etiology of the Veteran's bilateral lower extremity peripheral neuropathy.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

 a) The examiner must address the following:

* Is the Veteran's bilateral lower extremity peripheral neuropathy at least as likely as not (50 percent or more probability) caused by his service-connected cervical spine disability?

* Is his bilateral lower extremity peripheral neuropathy at least as likely as not (50 percent or more probability) aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected cervical spine disability?  

b) A complete explanation of the rationale must be provided for any opinion offered.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, he/she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Arrange for a VA mental health examination to determine the likely etiology of the Veteran's major depressive disorder.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

a) The examiner must address the following:

* Is the Veteran's major depressive disorder at least as likely as not (50 percent or more probability) caused by his service-connected cervical spine disability or TBI?

* Is his major depressive disorder at least as likely as not (50 percent or more probability) aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected cervical spine disability or TBI?  

b) A complete explanation of the rationale must be provided for any opinion offered.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, he/she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule the Veteran for a spine examination to determine the severity of his service-connected cervical spine disability.  

a) The Veteran's VBMS file should be reviewed by the examiner in conjunction with the examination.

b) All tests and studies deemed necessary should be accomplished, and all pertinent signs and symptoms necessary for rating the disability should be reported in detail.

5.  Make the Veteran's electronic claims file available to the physician that conducted the April 2011 examinations, if available.  If she is not, make the file available to another physician.  Based on a review of the record, the physician is to address the following:

a) Is the Veteran's hypertension at least as likely as not (50 percent or more probability) caused by his service-connected cervical spine disability?

b) Is his hypertension at least as likely as not (50 percent or more probability) aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected cervical spine disability?  

c) Did the Veteran's hypertension at least as likely as not (50 percent or more probability) have its onset during service or is otherwise related to service?

Does he have a current GI disorder, to include polyps, GERD, and diverticulosis that is at least as likely as not (50 percent or more probability) related to his military service and the complaints or findings noted therein?

c) A complete explanation of the rationale must be provided for any opinion offered.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, he/she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  The RO/AOJ should provide the Veteran and his representative an SOC addressing the issues of entitlement to service connection for left hip disorder and left hip scar, and a higher rating for a cognitive disorder.

7.  After completing the above and any other necessary development, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


